Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments

	Applicant’s amendments to the claims have overcome some of the objections and rejections previously set forth in the Non-Final Office Action mailed June 10th, 2022. Applicant’s amendments to claims 1-5, 7-8, 10-11, 13-15, 17-18, and new claim 20, as described on pages 8-11 have been deemed sufficient to overcome the previous 35 USC § 102 art rejections through the addition of the “the actual vehicle behavior including an actual speed of the driving wheel of the vehicle...” as supported by the specification paragraphs [0042]. However, as they change the scope of the claim, new art rejections for claims 1-5, 7-8, 10-11, 13-15, 17-18, and new claim 20 have been added below. All other rejections under 35 USC § 103 have additionally been maintained and are included below. 

	Additionally, applicant argues that the currently amended application overcomes the previous 35 USC § 101 rejection for being an improvement over existing technology and includes specific hardware while controlling the vehicle. However, the office has fully considered the arguments and found them not persuasive for the reasons below. Regarding arguments relating to the invention being an improvement in technologies, the examiner finds the case as being a means for improving the calculations for determining a torque on a wheel to prevent slippage, not improvement in the technology itself. Further applicant argues that the application is integrated into a practical application through vehicle operations and determining torques. However, the inclusion of using a vehicle and various sensors do not incorporate the idea into a practical application, as a vehicle itself is not considered anything other than a generic component, as are sensors for determining accelerations of a vehicle. As both are considered generic, common components in the vehicle controls art, the rejection is maintained. Further applicant is suggested to further amend the claims in order to control the vehicle in the specified manner, instead of determining how the vehicle can be controlled as currently recited.  

Claim Interpretation

	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“a first compensator configured to determine” in claim 11
“a second compensator configured to determine” in claim 11
“wherein the second compensator is configured to” in claim 12
“wherein the second compensator is configured to” in claim 13
“wherein the second compensator is configured to” in claim 14 
“wherein the second compensator is configured to” in claim 15
“a compensator configured to determine” in claim 16
“a compensation determiner configured to” in claim 16
“wherein the compensator is configured to” in claim 17
“a rate change limiter configured to output” in claim 18 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of
matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions
and requirements of this title.

	Claims 1-2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mathematical concept without significantly more. The claims recite “a turning control method…determining a first compensation torque… determining a second compensation torque… and determining a second compensated demanded torque”, “determining a primary disturbance”,  “determining the primary disturbance using a nominal model… or using an inverse nominal model”,  “comparing a value obtained by inputting driving wheel speed to the inverse nominal model”, “comparing a value obtained by inputting the first compensated demanded torque to the nominal model”, “determining a secondary disturbance by filtering the primary disturbance, determining a temporary compensation torque… and determining whether to perform compensation according to wheel slip”, and “determining the second compensation torque by applying limitation of a rate of change” which calculates changes in the vehicle characteristics such as a wheel radius correction using mathematical relationships. 
Step 1: These claims are directed to a method and vehicle for determining cornering control of a vehicle.
Step 2A, Prong One: 
The limitations of taking a vehicle turning and controlling a slip and wheel torque based on the sensed behavior is a process that, under its broadest reasonable interpretation, covers performance of mathematic relationships without any inventive concepts. That is, other than reciting “a vehicle” or “preventing wheel slip of a driving wheel” or “an actual vehicle behavior” or “the actual vehicle behavior and an expected vehicle behavior” or “wheel inertia” or “driving wheel speed” or “wheel slip of the driving wheel” or “gear stage” nothing in the claim element precludes the step from relating to a purely mathematical concept with physical elements that relate to variables in the claimed formulas. For example, the “wheel speeds, wheel slip, vehicle behavior, wheel inertia, and gear stage,” relates to variables utilized in the determination and compensation in order to allow for the corrected wheel torque to be calculated. If a claim limitation, under its broadest reasonable interpretation, covers and abstract idea of using mathematical equations for determining updated vehicle characteristics like a wheel radius or corrected wheel speed, then it falls within the “Mathematical concepts” grouping of abstract ideas. Accordingly, these claims recite an abstract idea. 
Step 2A, Prong Two:
This judicial exception is not integrated into a practical application because the claims recite additional elements: “A vehicle” and  “applying an increasing gain” and “a non-transitory computer-readable medium” and “applying limitation of different rates of change”. The step of using a device such as a vehicle and a non-transitory computer-readable medium to control this method and the physical vehicle components such as the torque are all recited in a means for merely applying the exception using generic components. Further stated, using a computer or device to apply an abstract mathematical concept is recited as “apply it” additional elements recited here in the MPEP 2106.05(f) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).”   Accordingly, this additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.
	Step 2B:

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, this has been re-evaluated in Step 2B and determined whether there is significantly more than the abstract idea. The rationale for prong 2 of step 2A applies equally here. Furthermore, the specification does not provide any indication that the device is anything other than a generic, off-the-shelf vehicle control components such as a VCU, HCU, ADAS, or ESC controller as described in the specification paragraphs [0030]. As such, the claims are ineligible. 

Claim Rejections - 35 USC § 103

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


	Claims 1-2, and 11-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li  Li et al (Foreign Patent Translation No. CN 110435628 A hereinafter “Li”) further in view of Kelly et al. (US Pre-Granted Publication No. US 2015/0203117 A1 hereinafter “Kelly”).

	Regarding claim 1 Li discloses:

	A method of controlling a vehicle, the method being performed by the vehicle during operation of the vehicle and comprising: (Li translation page 7 3rd full paragraph wherein turning and yaw methods are described) … determining a first compensated demanded torque by applying the first compensation torque to a demanded torque; (Li translation page 9 6th full paragraph wherein multiple correction torques are supplied based on the stability of the running state) determining a second compensation torque for preventing wheel slip of a driving wheel based on the first compensated demanded torque (Li translation page 8 1st full paragraph wherein a second wheel slip correction torque is determined) and an actual vehicle behavior; (Li translation page 11 2nd full paragraph wherein current conditions play a role in the correction torque) … and determining a second compensated demanded torque that is an input to a driving source controller by applying the second compensation torque to the first compensated demanded torque.  (Li translation pages 6-7 5th full paragraph wherein the two correction i.e. compensation torques are applied to the vehicle). 

	Li does not appear to disclose: 

	determining a first compensation torque based on a lateral acceleration variation during turning, the lateral acceleration variation obtained by use of a lateral acceleration sensor; or the actual vehicle behavior including an actual speed of the driving wheel of the vehicle;

	However, in the same field of endeavor of vehicle controls Kelly discloses:

	“determining a first compensation torque based on a lateral acceleration variation during turning, the lateral acceleration variation obtained by use of a lateral acceleration sensor;” (Kelly [0056] [0337] wherein lateral acceleration and speed reductions are used by the vehicle when determining how to operate, based on passenger information and sensor information) and “the actual vehicle behavior including an actual speed of the driving wheel of the vehicle;” (Kelly [0327] wherein a vehicle control includes wheel speed).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the driving wheel speed and sensor of Kelly with the vehicle system of Li because one of ordinary skill would have been motivated to make this modification in order to improve safety of the vehicle during operation while accurately determining a vehicle state (Kelly [0036] [0056]). 

	Regarding claim 2 Li in view of Kelly discloses all of the limitations of claim 1 and further discloses:

	The method of claim 1, wherein determining the second compensation torque comprises determining a primary disturbance corresponding to a difference between the actual vehicle behavior and an expected vehicle behavior that is expected at the first compensated demanded torque. (Li translation page 6-7 5th full paragraph wherein based on stability, slip, and current information, correction i.e. compensation torques are determined for initial and corrected torques).

	Regarding claim 11 Li discloses:

	A vehicle comprising: a plurality of wheels including a driving wheel; (Li translation page 2 5-7th full paragraphs wherein the vehicle has an independent drive system) … a driving source configured to supply a driving force to a driving wheel; (Li translation page 2 5-7th full paragraphs wherein the vehicle has an independent drive system) a driving source controller configured to control the driving source; and a turning control apparatus configured to control the turning, wherein the turning control apparatus comprises: (Li translation page 7 3rd full paragraph wherein turning and yaw methods are described)26Attorney Docket No. 15438-1491 … and a second compensator configured to determine a second compensation torque for preventing wheel slip of a driving wheel (Li translation page 8 1st full paragraph wherein a second wheel slip correction torque is determined) based on an actual vehicle behavior (Li translation page 11 2nd full paragraph wherein current conditions play a role in the correction torque) and a first compensated demanded torque that is obtained by applying the first compensation torque to a demanded torque, (Li translation page 8 1st full paragraph wherein a second wheel slip correction torque is determined) … wherein the driving source controller is configured to control the driving source based on a second compensated demanded torque that is obtained by applying the second compensation torque to the first compensated demanded torque.  (Li translation pages 6-7 5th full paragraph wherein the two correction i.e. compensation torques are applied to the vehicle).

	Li does not appear to disclose:

	a lateral acceleration sensor configured to obtain a lateral acceleration of the vehicle during turning; or a first compensator configured to determine a first compensation torque based on a lateral acceleration variation during the turning the lateral acceleration variation obtained by use of the lateral acceleration sensor; or the actual vehicle behavior including an actual speed of the driving wheel;

	However, in the same field of endeavor of vehicle controls Kelly discloses:

	“a lateral acceleration sensor configured to obtain a lateral acceleration of the vehicle during turning;” (Kelly [0056] [0337] wherein lateral acceleration and speed reductions are used by the vehicle when determining how to operate, based on passenger information and sensor information) and “a first compensator configured to determine a first compensation torque based on a lateral acceleration variation during the turning the lateral acceleration variation obtained by use of the lateral acceleration sensor;” (Kelly [0056] [0337] wherein lateral acceleration and speed reductions are used by the vehicle when determining how to operate, based on passenger information and sensor information) and “the actual vehicle behavior including an actual speed of the driving wheel;” (Kelly [0327] wherein a vehicle control includes wheel speed).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the driving wheel speed and sensor of Kelly with the vehicle system of Li because one of ordinary skill would have been motivated to make this modification in order to improve safety of the vehicle during operation while accurately determining a vehicle state (Kelly [0036] [0056]). 

	Regarding claim 12 Li in view of Kelly discloses all of the limitations of claim 11 and further discloses:

	The vehicle of claim 11, wherein the second compensator is configured to: determine a primary disturbance corresponding to a difference between the actual vehicle behavior and an expected vehicle behavior that is expected at the first compensated demanded torque.  (Li translation page 6-7 5th full paragraph wherein based on stability, slip, and current information, correction i.e. compensation torques are determined for initial and corrected torques).
	
	Claims 3-5, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Li and Kelly as applied to claims 2 and 12 above, further in view of Yin et al (Foreign Patent Translation No. CN 106809207 A hereinafter “Yin”) further in view of Liu (US Pre-Granted Publication No. US 2016/0264148 A1 hereinafter “Liu”).

	Regarding claim 3 Li in view of Kelly discloses all of the limitations of claim 2 and further discloses:

	The method of claim 2, wherein determining the primary disturbance comprises determining the primary disturbance (Li translation page 6-7 5th full paragraph wherein based on stability, slip, and current information, correction i.e. compensation torques are determined for initial and corrected torques) …
	
	Li doesn’t appear to disclose:

	using a nominal model based on an equivalent inertia of wheel inertia and vehicle inertia or using an inverse nominal model that is an inverse model of the nominal model.

	However, in the same field of endeavor of vehicle controls Yin discloses:

	“using a nominal model based on an equivalent inertia of wheel inertia and vehicle inertia” (Yin translation page 5 1st full paragraph embodiment 1 wherein a nominal wheel model is used to determine an inertia of the wheel) 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the nominal model of Yin with the vehicle system of Li because one of ordinary skill would have been motivated to make this modification in order to improve vehicle characteristics and power consumption during operation (Yin translation page 4 7th full paragraph).

	Additionally, Li and Yin do not appear to disclose:

	or using an inverse nominal model that is an inverse model of the nominal model.

	However, in the same field of endeavor of vehicle controls Liu discloses:

	“or using an inverse nominal model that is an inverse model of the nominal model.” (Liu [0011] clm 4 wherein an inverse matrix model for the vehicle surface and wheel speed is determined to control the vehicle power source).  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the inverse model of Liu with the vehicle system of Li because one of ordinary skill would have been motivated to make this modification in order to accurately determine vehicle travel states and therefore further improve the handling of the vehicle (Liu [0012]).

	Regarding claim 4 Li in view of Kelly and Yin and Liu disclose all of the limitations of claim 3 but Li does not appear to disclose:

	wherein determining the primary disturbance comprises: comparing a value obtained by inputting driving-wheel speed to the inverse nominal model with the first compensated demanded torque.  

	However, in the same field of endeavor of vehicle controls Liu discloses:

	“wherein determining the primary disturbance comprises: comparing a value obtained by inputting driving-wheel speed to the inverse nominal model with the first compensated demanded torque.” (Liu [0011] clm 4 wherein an inverse matrix model for the vehicle surface and wheel speed is determined to control the vehicle power source).  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the inverse model of Liu with the vehicle system of Li because one of ordinary skill would have been motivated to make this modification in order to accurately determine vehicle travel states and therefore further improve the handling of the vehicle (Liu [0012]).

	Regarding claim 5 Li in view of Kelly and Yin and Liu disclose all of the limitations of claim 3 but Li does not appear to disclose:

	wherein determining the primary disturbance comprises comparing a value obtained by inputting the first compensated demanded torque to the nominal model with driving-wheel speed.

	However, in the same field of endeavor of vehicle controls Yin discloses:

	“wherein determining the primary disturbance comprises comparing a value obtained by inputting the first compensated demanded torque to the nominal model with driving-wheel speed.” (Yin translation page 5 1st full paragraph wherein a nominal wheel model is used to determine an inertia of the wheel along with a wheel speed). 	

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the nominal model of Yin with the vehicle system of Li because one of ordinary skill would have been motivated to make this modification in order to improve vehicle characteristics and power consumption during operation (Yin translation page 4 7th full paragraph).

	Regarding claim 13 Li and Kelly discloses all of the limitations of claim 12 and further discloses:

	The vehicle of claim 12, wherein the second compensator is configured to determine the primary disturbance (Li translation page 6-7 5th full paragraph wherein based on stability, slip, and current information, correction i.e. compensation torques are determined for initial and corrected torques) …
	
	Li doesn’t appear to disclose:

	using a nominal model based on an equivalent inertia of wheel inertia and vehicle inertia or using an inverse nominal model that is an inverse model of the nominal model.

	However, in the same field of endeavor of vehicle controls Yin discloses:

	“using a nominal model based on an equivalent inertia of wheel inertia and vehicle inertia” (Yin translation page 5 1st full paragraph embodiment 1 wherein a nominal wheel model is used to determine an inertia of the wheel) 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the nominal model of Yin with the vehicle system of Li because one of ordinary skill would have been motivated to make this modification in order to improve vehicle characteristics and power consumption during operation (Yin translation page 4 7th full paragraph).

	Additionally, Li and Yin do not appear to disclose:

	or using an inverse nominal model that is an inverse model of the nominal model.

	However, in the same field of endeavor of vehicle controls Liu discloses:

	“or using an inverse nominal model that is an inverse model of the nominal model.” (Liu [0011] clm 4 wherein an inverse matrix model for the vehicle surface and wheel speed is determined to control the vehicle power source).  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the inverse model of Liu with the vehicle system of Li because one of ordinary skill would have been motivated to make this modification in order to accurately determine vehicle travel states and therefore further improve the handling of the vehicle (Liu [0012]).

	Regarding claim 14 Li in view of  Kelly and Yin and Liu discloses all of the limitations of claim 13 but does not appear to further disclose:

	wherein the second compensator is configured to determine the primary disturbance by comparing a value obtained by inputting driving-wheel speed to the inverse nominal model with the first compensated demanded torque.  

	However, in the same field of endeavor of vehicle controls Liu discloses:

	“wherein the second compensator is configured to determine the primary disturbance by comparing a value obtained by inputting driving-wheel speed to the inverse nominal model with the first compensated demanded torque.” (Liu [0011] clm 4 wherein an inverse matrix model for the vehicle surface and wheel speed is determined to control the vehicle power source).  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the inverse model of Liu with the vehicle system of Li because one of ordinary skill would have been motivated to make this modification in order to accurately determine vehicle travel states and therefore further improve the handling of the vehicle (Liu [0012]).

	Regarding claim 15 Li in view of Kelly and Yin and Liu disclose all of the limitations of claim 13 but does not appear to further disclose:

	determine the primary disturbance by comparing a value obtained by inputting the first compensated demanded torque to the nominal model with driving-wheel speed.

	However, in the same field of endeavor of vehicle controls Yin discloses:

	“determine the primary disturbance by comparing a value obtained by inputting the first compensated demanded torque to the nominal model with driving-wheel speed.” (Yin translation page 5 1st full paragraph wherein a nominal wheel model is used to determine an inertia of the wheel along with a wheel speed). 	

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the nominal model of Yin with the vehicle system of Li because one of ordinary skill would have been motivated to make this modification in order to improve vehicle characteristics and power consumption during operation (Yin translation page 4 7th full paragraph).

	Claims 6-9 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view Kelly as applied to claim 2 and 12 above and further in view of Kojima (US Pre-Granted Publication No. US 2013/0261894 A1 hereinafter “Kojima”).

	Regarding claim 6 Li and Kelly discloses all of the limitations of claim 2 but does not appear to further disclose:

	determining a secondary disturbance by filtering the primary disturbance; determining a temporary compensation torque for compensating for the secondary disturbance; and 24Attorney Docket No. 15438-1491 determining whether to perform compensation according to wheel slip of the driving wheel by applying a predetermined hysteresis to the temporary compensation torque.

	However, in the same field of endeavor of vehicle controls Kojima discloses:

	“determining a secondary disturbance by filtering the primary disturbance; (Kojima [0288] wherein error flags and filtering is used to determine if the disturbance is accurate) determining a temporary compensation torque for compensating for the secondary disturbance; (Kojima [0262] wherein the second wheel torque is temporarily impacted by changes in the disturbance to be corrected) and 24Attorney Docket No. 15438-1491 determining whether to perform compensation according to wheel slip of the driving wheel by applying a predetermined hysteresis to the temporary compensation torque.” (Kojima [0131] wherein hysteresis of the torque corrections are used on the vehicle to determine an estimate initial response).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the hysteresis and filtering of Kojima with the vehicle system of Li because one of ordinary skill would have been motivated to make this modification in order to improve steering feel and prevent error from causing the vehicle to self-steer or overcorrect during operation (Kojima [0081] [0131]).

	Regarding claim 7 Li in view of Kelly and Kojima disclose all of the limitations of claim 6 but Li does not appear to disclose:

	wherein determining the temporary compensation torque comprises applying an increasing gain as a slope increases.  

	However, in the same field of endeavor of vehicle controls Kelly discloses:

	“wherein determining the temporary compensation torque comprises applying an increasing gain as a slope increases.” (Kelly [0197] wherein on high slopes gain is increased for the torque).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the gain of Kelly with the vehicle system of Li because one of ordinary skill would have been motivated to make this modification in order to allow for improved vehicle handling and control during steep slope drives (Kelly [0197]).

	Regarding claim 8 Li in view of Kelly and Kojima discloses all of the limitations of claim 6 but Li does not appear to disclose:

	determining to perform the compensation according to the wheel slip of the driving wheel, in response to determining to perform the compensation, determining the second compensation torque by applying limitation of a rate of change to the temporary compensation torque.   

	However, in the same field of endeavor of vehicle controls Kelly discloses:

	“determining to perform the compensation according to the wheel slip of the driving wheel, in response to determining to perform the compensation, determining the second compensation torque (Kelly [0214-0215] wherein a second torque is applied to the vehicle when a vehicle is slipping or limiting the amount of torque that can be applied) by applying limitation of a rate of change to the temporary compensation torque.”   (Kelly [0215] [0305-0306] wherein torque is limited based on the surface of the road and slip conditions despite the driver demand).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the limited rate of change of Kelly with the vehicle system of Li because one of ordinary skill would have been motivated to make this modification in order to allow for improved vehicle handling and control during limited traction driving or slip conditions that the driver could be unaware of (Kelly [0215] [0305-0306]).

	Regarding claim 9 Li in view of Kojima and Kelly disclose all of the limitations of claim 8 but Li does not appear to disclose:

	applying limitation of different rates of change based on whether the temporary compensation torque increases or decreases; and when the temporary compensation torque decreases, applying the limitation of different rates of change based on at least one of a slope or a gear stage.  

	However, in the same field of endeavor of vehicle controls Kelly discloses:

	“applying limitation of different rates of change based on whether the temporary compensation torque increases or decreases; (Kelly [0215] [0305-0306] wherein torque is limited based on the surface of the road and slip conditions despite the driver demand) and when the temporary compensation torque decreases, applying the limitation of different rates of change based on at least one of a slope (Kelly [0215] [0305-0306] wherein torque is limited based on the surface of the road and slip conditions despite the driver demand) or a gear stage.” (Kelly [0186] wherein gear selection is limited based on the mode of the vehicle).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the limited rate of change of Kelly with the vehicle system of Li because one of ordinary skill would have been motivated to make this modification in order to allow for improved vehicle handling and control during limited traction driving or slip conditions that the driver could be unaware of (Kelly [0215] [0305-0306]).

	Regarding claim 16 Li and Kelly discloses all of the limitations of claim 12 but does not appear to disclose:

	a filter configured to output a secondary disturbance by filtering the primary disturbance; a compensator configured to determine a temporary compensation torque for compensating for the secondary disturbance; and a compensation determiner configured to determine whether to perform compensation according to wheel slip of 28Attorney Docket No. 15438-1491 the driving wheel by applying a predetermined hysteresis to the temporary compensation torque. 

	However, in the same field of endeavor of vehicle controls Kojima discloses:

	“a filter configured to output a secondary disturbance by filtering the primary disturbance; (Kojima [0288] wherein error flags and filtering is used to determine if the disturbance is accurate) a compensator configured to determine a temporary compensation torque for compensating for the secondary disturbance; (Kojima [0262] wherein the second wheel torque is temporarily impacted by changes in the disturbance to be corrected) and a compensation determiner configured to determine whether to perform compensation according to wheel slip of 28Attorney Docket No. 15438-1491 the driving wheel by applying a predetermined hysteresis to the temporary compensation torque.  (Kojima [0131] wherein hysteresis of the torque corrections are used on the vehicle to determine an estimate initial response).” 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the hysteresis and filtering of Kojima with the vehicle system of Li because one of ordinary skill would have been motivated to make this modification in order to improve steering feel and prevent error from causing the vehicle to self-steer or overcorrect during operation (Kojima [0081] [0131]).

	Regarding claim 17 Li in view of Kojima discloses all of the limitations of claim 16 but Li does not appear to disclose:

	determine the temporary compensation torque by applying an increasing gain as a slope increases.  

	However, in the same field of endeavor of vehicle controls Kelly discloses:

	“determine the temporary compensation torque by applying an increasing gain as a slope increases.” (Kelly [0197] wherein on high slopes gain is increased for the torque).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the gain of Kelly with the vehicle system of Li because one of ordinary skill would have been motivated to make this modification in order to allow for improved vehicle handling and control during steep slope drives (Kelly [0197]).

	Regarding claim 18 Li in view of Kojima discloses all of the limitations of claim 16 but Li does not appear to disclose:

	a rate change limiter configured to output the second compensation torque by applying limitation of a rate of change to the temporary compensation torque when it is determined to perform the compensation according to the wheel slip of the driving wheel.  

	However, in the same field of endeavor of vehicle controls Kelly discloses:

	“a rate change limiter configured to output the second compensation torque (Kelly [0214-0215] wherein a second torque is applied to the vehicle when a vehicle is slipping or limiting the amount of torque that can be applied) by applying limitation of a rate of change to the temporary compensation torque when it is determined to perform the compensation according to the wheel slip of the driving wheel.”   (Kelly [0215] [0305-0306] wherein torque is limited based on the surface of the road and slip conditions despite the driver demand).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the limited rate of change of Kelly with the vehicle system of Li because one of ordinary skill would have been motivated to make this modification in order to allow for improved vehicle handling and control during limited traction driving or slip conditions that the driver could be unaware of (Kelly [0215] [0305-0306]).

	Regarding claim 19 Li in view of Kojima and Kelly disclose all of the limitations of claim 18 but Li does not appear to disclose:

	apply limitation of different rates of change based on whether the temporary compensation torque increases or decreases; and when the temporary compensation torque decreases, apply the limitation of the different rates of change based on at least one of a slope or a gear stage.

	However, in the same field of endeavor of vehicle controls Kelly discloses:

	“apply limitation of different rates of change based on whether the temporary compensation torque increases or decreases; (Kelly [0215] [0305-0306] wherein torque is limited based on the surface of the road and slip conditions despite the driver demand) and when the temporary compensation torque decreases, applying the limitation of different rates of change based on at least one of a slope (Kelly [0215] [0305-0306] wherein torque is limited based on the surface of the road and slip conditions despite the driver demand) or a gear stage.” (Kelly [0186] wherein gear selection is limited based on the mode of the vehicle).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the limited rate of change of Kelly with the vehicle system of Li because one of ordinary skill would have been motivated to make this modification in order to allow for improved vehicle handling and control during limited traction driving or slip conditions that the driver could be unaware of (Kelly [0215] [0305-0306]).

	Claims 10 and 20 are rejected under  35 U.S.C. 103 as being unpatentable over Li in view Kelly and further in view of Artail et al. (US Pre-Granted Publication No. US 2021/0171015 A1 hereinafter “Artail”).

	Regarding claim 10 Li discloses:

	… having a program recorded thereon, the program configured to execute the method of claim 1  (Li translation pages 6-7 5th full paragraph wherein the two correction i.e. compensation torques are applied to the vehicle).

	Li does not appear to disclose:

	A non-transitory computer-readable recording medium

	However, in the same field of vehicle controls Artail discloses:

	“A non-transitory computer-readable recording medium” (Artail [0067] [0069] wherein the vehicle control system is in a non-transitory computer)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the non-transitory storage of Artail with the vehicle system of Li because one of ordinary skill would have been motivated to make this modification in order to provide a secure and variable means for storing and distributing data to and from the vehicle (Artail [0067]). 

	Regarding claim 20 Li discloses:

	A vehicle comprising: a plurality of wheels including a driving wheel; (Li translation page 2 5-7th full paragraphs wherein the vehicle has an independent drive system) a driving source controller; (Li translation page 7 3rd full paragraph wherein turning and yaw methods are described) … HYU-0788USo1-HSPage 6 of 11a processor; (Li translation page 8 1st full paragraph wherein vehicle stability and compensation torque is based on lateral acceleration) … storing instructions that, when executed by the processor, cause the processor to: … determine a first compensated demanded torque by applying the first compensation torque to a demanded torque; (Li translation page 9 6th full paragraph wherein multiple correction torques are supplied based on the stability of the running state) determine a second compensation torque for preventing wheel slip of the driving wheel based on the first compensated demanded torque (Li translation page 8 1st full paragraph wherein a second wheel slip correction torque is determined) and an actual vehicle behavior, (Li translation page 11 2nd full paragraph wherein current conditions play a role in the correction torque) … and determine a second compensated demanded torque that is an input to the driving source controller by applying the second compensation torque to the first compensated demanded torque. (Li translation pages 6-7 5th full paragraph wherein the two correction i.e. compensation torques are applied to the vehicle).

	Li does not appear to disclose:

	a lateral acceleration sensor; or a non-transitory storage medium coupled to the processor, the storage medium storing or determine a first compensation torque based on a lateral acceleration variation during turning, the lateral acceleration variation based on a lateral acceleration of the vehicle obtained by the lateral acceleration sensor during the turning; or the actual vehicle behavior including an actual speed of the driving wheel of the vehicle;

	However, in the same field of endeavor of vehicle controls Kelly discloses:

	“a lateral acceleration sensor;” (Kelly [0056] [0337] wherein lateral acceleration and speed reductions are used by the vehicle when determining how to operate, based on passenger information and sensor information) and “determine a first compensation torque based on a lateral acceleration variation during turning, the lateral acceleration variation based on a lateral acceleration of the vehicle obtained by the lateral acceleration sensor during the turning;” (Kelly [0056] [0337] wherein lateral acceleration and speed reductions are used by the vehicle when determining how to operate, based on passenger information and sensor information) and “the actual vehicle behavior including an actual speed of the driving wheel of the vehicle;” (Kelly [0327] wherein a vehicle control includes wheel speed).
	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the limited rate of change of Kelly with the vehicle system of Li because one of ordinary skill would have been motivated to make this modification in order to allow for improved vehicle handling and control during limited traction driving or slip conditions that the driver could be unaware of (Kelly [0215] [0305-0306]).

	Additionally, Li and Kelly do not appear to disclose:

	a non-transitory storage medium coupled to the processor, the storage medium storing

	However, in the same field of endeavor of vehicle controls Artail discloses:

	“a non-transitory storage medium coupled to the processor, the storage medium storing” (Artail [0067] [0069] wherein the vehicle control system is in a non-transitory computer)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the non-transitory storage of Artail with the vehicle system of Li because one of ordinary skill would have been motivated to make this modification in order to provide a secure and variable means for storing and distributing data to and from the vehicle (Artail [0067]).

Conclusion

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339. The examiner can normally be reached Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (469) 295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664